Exhibit 10.2



KENNAMETAL INC.


PERFORMANCE UNIT AWARD


(FOR PRESIDENT AND CEO)


Grant Date: ____________________


Kennametal Inc. (the “Company”) hereby grants to [NAME] (the “Awardee”), as of
the Grant Date listed above, this Performance Unit Award (the “Award”) for
[TARGET NUMBER OF STOCK UNITS] Stock Units, subject to the terms and conditions
of the Kennametal Inc. Stock and Incentive Plan of 2010, as Amended and Restated
on October 22, 2013, as further amended January 27, 2015 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in the Plan.


1. Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the satisfaction of the
Service Condition described herein and the Performance Conditions attached
hereto as Exhibit A. Stock Units as initially awarded have no independent
economic value, but rather are mere units of measurement used for purposes of
calculating the number of Shares, if any, to be delivered under this Award. The
maximum amount of Stock Units that may be earned under this Award is equal to
two times the target number of Stock Units listed in the preamble above.


2. Except as otherwise provided in this Award, Awardee must be actively employed
by the Company on the Payment Date (defined below) to be eligible to receive
Shares in payment of any Stock Units earned under this Award (the “Service
Condition”).


3. In addition to satisfaction of the Service Condition, payment under this
Award is subject to, and contingent upon, achievement of the annual Performance
Conditions during the Performance Period. The amount of this Award payable to
Awardee will be determined by the level of achievement of the annual Performance
Conditions as set forth in Exhibit A. Achievement of the Performance Conditions,
including the level of achievement, if any, for each fiscal year in the
Performance Period shall be determined by the Compensation Committee of the
Board of Directors (the “Compensation Committee”), in its sole discretion, and
Awardee agrees to be bound by such determination; provided, however, the
Compensation Committee shall not use its discretionary authority reserved to it
under Section 6(g) of the Plan to reduce the number of Stock Units earned, if
any, based on the achievement of the Performance Conditions pursuant to the
terms and conditions of this Award. For each fiscal year of the Performance
Period, any Stock Units that are not earned will be cancelled and forfeited at
the end of such fiscal year.


4. Issuance and Distribution.


a. At the end of each fiscal year of the Performance Period to which this Award
relates, the Compensation Committee will certify in writing the extent to which
the applicable annual Performance Conditions have been achieved.

1

--------------------------------------------------------------------------------



For purposes of this provision, and for so long as the Code permits, the
approved minutes of the Committee meeting in which the certification is made may
be treated as written certification.
b. Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, Stock Units earned by an Awardee will be settled
and paid in Shares of the Company’s Capital Stock as soon as practicable
following the end of the three-year Performance Period on a date determined in
the Company’s discretion, but in no event later than the last day of the
“applicable 2½ month period” specified in Treas. Reg. §1.409A-1(b)(4) (the
“Payment Date”).


5. Change in Awardee’s Status; Change in Control.
a. Death or Disability. In the event an Awardee Separates from Service before
the Payment Date on account of death or Disability, the Service Condition will
be waived. For completed fiscal years, Awardee shall be entitled to receive
payment for any Stock Units that have been earned based on the achievement of
the Performance Conditions applicable to such fiscal year. For fiscal years not
completed, the Performance Conditions will be deemed to have been achieved at
the target level and the Awardee will be deemed to have earned for each such
fiscal year a number of Stock Units that were able to be earned for such fiscal
year.
Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event an Awardee Separates from Service on
account of death or Disability, the Stock Units, to the extent earned by the
Awardee, shall be paid as soon as practicable following the date of such
Separation from Service, but in no event later than the last day of the
“applicable 2½ month period” specified in Treas. Reg. §1.409A-1(b)(4).
b. Change of Control. In the event there is a Change in Control during the
Performance Period, and unless otherwise specifically provided herein, payment
under this Award will remain subject to the satisfaction of the Service
Condition. For completed fiscal years prior to the Change in Control, Awardee
shall remain eligible to receive payment for any Stock Units that have been
earned based on the achievement of the Performance Conditions applicable to such
fiscal year. For fiscal years not completed prior to the Change in Control, the
Performance Conditions will be deemed to have been achieved at the target level
and the Awardee will remain eligible to earn for each such fiscal year a number
of Stock Units that were able to be earned for such fiscal year.
c. Change in Control Separation. In the event an Awardee Separates from Service
prior to the Payment Date on account of an involuntary termination by the
Company without cause or Awardee voluntarily terminates employment for Good
Reason (as defined herein) (a) within the six-month period immediately preceding
a Change in Control in contemplation of such Change in Control (and the Change
in Control actually occurs) or (b) during the two-year period following a Change
in Control (a “Change in Control Separation”), the Service Condition will be
waived. For completed fiscal years prior to the Change in Control, Awardee shall
be entitled to receive payment for any Stock Units that have been earned based
on the achievement of the Performance Conditions applicable to such fiscal year.
For fiscal years not completed prior to the Change in Control, the Performance
Conditions will be deemed to have been achieved at the target level and the
Awardee will be deemed to have earned for each such fiscal year a number of
Stock Units that were able to be earned for such fiscal year.
Subject to the terms and conditions of this Award and unless otherwise
specifically provided herein, in the event of an Change in Control Separation,
the Stock Units, to the extent earned by the Awardee, shall be paid as

2

--------------------------------------------------------------------------------



soon as practicable following the date of such Change in Control Separation, but
in no event later than the last day of the “applicable 2½ month period”
specified in Treas. Reg. §1.409A-1(b)(4); provided that, in the Committee’s
discretion, the Stock Units may be settled in cash and/or securities or other
property.
The term “Good Reason” for purposes of this Award shall mean the occurrence of
any of the following in connection with a Change in Control:
(i)    without the Awardee's express written consent, the material diminution of
responsibilities or the assignment to the Awardee of any duties materially and
substantially inconsistent with his positions, duties, responsibilities and
status with Company immediately prior to a Change in Control, or a material
change in his or her reporting responsibilities, titles or offices as in effect
immediately prior to a Change in Control, or any removal of the Awardee from or
any failure to re-elect the Awardee to any of such positions, except in
connection with the termination of the Awardee's employment due to Cause (as
hereinafter defined) or as a result of the Awardee’s death;
(ii)    a material reduction by Company in the Awardee's base salary as in
effect immediately prior to any Change in Control;
(iii)    a failure by Company to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Company immediately prior to any Change in
Control;
(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Awardee is actively participating immediately prior to a Change in Control
(provided, however, that there shall not be deemed to be any such failure if
Company substitutes for the discontinued plan, a plan providing Awardee with
substantially similar benefits) or the taking of any action by Company which
would adversely affect Awardee's participation in or materially reduce Awardee's
overall level of benefits under such plans or deprive Awardee of any material
fringe benefits enjoyed by Awardee immediately prior to a Change-in-Control;
(v)    the breach of this Agreement caused by the failure of Company to obtain
the assumption of this Agreement by any successor; and
(vi)    the relocation of the Awardee to a facility or a location more than 50
miles from the Awardee's then present location, without the Awardee's prior
written consent.
Notwithstanding the forgoing, in order for the Awardee to terminate for Good
Reason: (a) the Awardee must give written notice to Company or its successor of
the Awardee's intention to terminate employment for Good Reason within sixty
(60) days after the event or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Awardee of his right to terminate for Good Reason as a result of such act
or omission, (b) the event must remain uncorrected by the Company for thirty
(30) days following such notice (the "Notice Period"), and (c) such termination
must occur within sixty (60) days after the expiration of the Notice Period.
d. Retirement. In the event a Retirement Eligible Awardee (as defined below)
Separates from Service on account of Retirement during the Performance Period,
the Service Condition will be waived and the amount of this Award to be paid, if
any, will be determined as follows. For completed fiscal years, Awardee shall be
entitled to receive payment for any Stock Units that have been earned based on
the achievement of the Performance Conditions applicable to such Performance
Period. For the fiscal year in which the Separation from Service occurs, the
Awardee will be entitled to receive payment for a number of Stock Units
determined by multiplying (x) the number of Stock Units that are earned based on
the achievement of the Performance Conditions applicable to such fiscal year,
times (y) the fraction equal to the number of completed months starting with
July 1st of the fiscal year in which the Separation from

3

--------------------------------------------------------------------------------



Service occurs and ending with the month of the Awardee’s Retirement, divided by
the number of months within the period. All other Stock Units granted under this
Award, including Stock Units that could have been earned for fiscal years after
the fiscal year in which the Separation from Service occurred, shall be
cancelled and forfeited without payment by the Company or any Affiliate.
Notwithstanding any other provision of this Award to the contrary, with respect
to an Awardee who is or becomes eligible to Separate from Service on account of
Retirement during the Performance Period (a “Retirement Eligible Awardee”), any
payment made to such Retirement Eligible Awardee under this Award by reason of
(i) a Separation from Service on account of death shall be paid in the month
following the month containing the date of such Separation from Service; (ii) a
Separation from Service on account of Disability shall be paid in the month
following the month containing the 6-month anniversary of the date of such
Separation from Service (or, if earlier, the date specified in (iv) below);
(iii) a Change in Control Separation shall be paid in the month following the
month containing the 6-month anniversary of the date of such Change in Control
Separation (or, if earlier, the date specified in (iv) below); or (iv)
achievement of the annual Performance Conditions during the Performance Period
as specified herein (and regardless of whether Retirement Eligible Awardee
Separates from Service on account of Retirement) shall be paid in [August 20XX].
For purposes of this Award, the term “Retirement" shall mean the Awardee’s
Separation from Service with the Company or any Subsidiary, Affiliate or Parent
of the Company at a time when the Awardee (a) has attained age 55 with eight (8)
years of service, (b) has attained age 65, or (c) is required by law or
regulations to Separate from Service with the Company or any Subsidiary,
Affiliate or Parent of the Company under a mandatory retirement scheme.
e. All Other Separations from Service. In the event an Awardee Separates from
Service for any other reason (other than death, Disability, Retirement or Change
in Control Separation), including, but not limited to, voluntarily by the
Awardee or involuntarily by the Company with or without cause, prior to the
Payment Date, all Stock Units granted to the Awardee shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate.


6. The Stock Units will be entitled to receive Dividend Equivalents, which will
be subject to all conditions and restrictions applicable to the underlying Stock
Units to which they relate. Dividend Equivalents will accrue during the
Performance Period. At the end of each fiscal year, Dividend Equivalents will be
earned only for Stock Units that are earned or deemed earned under this Award
for that fiscal year. With respect to Stock Units that are not earned for a
fiscal year (because the applicable Performance Conditions are not satisfied or
otherwise), Dividend Equivalents that were accrued for those Stock Units will be
cancelled and forfeited along with the Stock Units and underlying Shares,
without payment by the Company or any Affiliate. Dividend Equivalents will be
paid in cash at such time as the underlying Stock Units to which they relate are
paid.


7. The Stock Units may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, encumbered or disposed of prior to the Payment
Date, except as described herein or in the Plan.


8. The Shares underlying the Stock Units shall not be sold or otherwise disposed
of in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable

4

--------------------------------------------------------------------------------



securities law and the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Shares.


9. This Performance Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. To the extent a payment is subject to Section 409A and
not excepted therefrom, such payment shall be treated as made on the specified
date of payment if such payment is made at such date or a later date in the same
calendar year or, if later, by the 15th day of the third calendar month
following the specified date of payment, as provided and in accordance with
Treas. Reg. § 1.409A-3(d). An Awardee shall have no right to designate the date
of any payment under this Award. The Company reserves the right to administer,
amend or modify the Award or to take any other action necessary or desirable to
enable the Award to be interpreted and construed accordingly. Notwithstanding
the foregoing, the Awardee acknowledges and agrees that Section 409A may impose
upon the Awardee certain taxes or interest charges for which the Awardee is and
shall remain solely responsible.


10. Notwithstanding anything to the contrary in this Award or the Plan, in the
event that this Award is not accepted by the Awardee on or before the date that
is 180 days from the grant date noted herein (the “Forfeiture Date”), then this
Award shall become null and void and all Stock Units subject to this Award shall
be forfeited by the Awardee as of the Forfeiture Date. For acceptance to be
valid, the Awardee must accept this Award in the manner specified by the
Company. Any Shares underlying the Stock Units covered by this Award that are
forfeited by the Awardee shall be returned to the Plan and resume the status of
shares available for grant.


11. All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your accounts
page at netbenefits.fidelity.com under Plan Information and Documents, as well
as on The Hub under Human Resources.






KENNAMETAL INC.






By:     Kevin G. Nowe
Title: Vice President, Secretary and General Counsel













5

--------------------------------------------------------------------------------



Exhibit A


Performance Conditions for FY16 LTIP Performance Unit Awards
I. ADJUSTED RETURN ON INVESTED CAPITAL (ADJ. ROIC) COMPONENT: WEIGHTED AT 60%
ADJ. ROIC
 
FY16
FY17
FY18
Maximum
14%
14%
14%
Target
10%
10%
10%
Threshold
7%
7%
7%



Note: The table sets forth the three year period beginning July 1, 2014 and
ending June 30, 2017 (“Performance Period”) referenced in the Performance Unit
Award Agreement to which this Exhibit A is attached.
Performance Conditions Payout Table for ROIC Component
 
Threshold
Target
Maximum
Performance Goal
7%
10%
14%
Payout Range
50%
100%
200%



Note: Interpolation between values shown in the above table will be made on a
straight line basis. There will be no payment for performance below Threshold,
and no additional payment for performance above Maximum.


Subject to the terms and conditions of this Award, up to one-third of the
maximum number of Stock Units may be earned for each fiscal year of the
Performance Period,


II. RELATIVE TOTAL SHAREHOLDER RETURN (RELATIVE TSR) COMPONENT: WEIGHTED AT 40%
(a) The Stock Units that may be earned by the Participant will be based on (i)
the Corporation’s Total Shareholder Return, as described below, relative to the
Peer Group’s (as set forth in Attachment) Total Shareholder Return for each
specified period of time (“Performance Period”) and (ii) satisfaction of the
condition of employment, as set forth below.


(i) “Total Shareholder Return” (or “TSR”) over each specified period shall be
calculated in accordance with the following formula: ((Final Price + all cash
dividends paid during the specified period, included as of the applicable
ex-dividend date)/Initial Price) - 1, expressed as a percentage.


(ii) “Final Price” shall mean the average of the closing prices of the Common
Stock of each peer company and the Company for the final thirty trading days of
the specified period plus all cash dividends paid during the final thirty (30)
trading days. For purposes of this Agreement, this shall mean the final thirty
(30) trading days in fiscal 2016, 2017 and 2018, as applicable.


(iii) “Initial Price” shall mean the average of the closing prices of the Common
Stock of each peer company and the Company for the last thirty (30) trading days
preceding the beginning of the specified period plus all cash dividends paid
during the last thirty (30) trading days. For purposes of this Agreement, the
Initial

6

--------------------------------------------------------------------------------



Price shall be calculated based on the average of the closing stock prices over
the thirty days ending on June 30, 2015 and the final thirty trading days ending
on June 30, 2016 and June 30, 2017, as applicable.


(iv) The Company’s Total Shareholder Return for each specified period shall be
measured as a percentile ranking in comparison with the index of the Peer Group
Total Shareholder Return (the “Index”).


(b) The total number of shares of Common Stock to be received pursuant to this
agreement shall be the “Award Shares” and shall be calculated as follows:


(i) 25% of the Target Stock Units shall be earned if the Company’s Total
Shareholder Return for July 1, 2015 - June 30, 2016 (“Period 1”) is equal to the
55th percentile Total Shareholder Return of the Index for Period 1;


(ii) 25% of the Target Stock Units shall be earned if the Company’s Total
Shareholder Return for July 1, 2016 - June 30, 2017 (“Period 2”) is equal to the
55th percentile Total Shareholder Return of the Index for Period 2;
        
(iii) 25% of the Target Stock Units shall be earned if the Company’s Total
Shareholder Return for July 1, 2017 - June 30, 2018 (“Period 3”) is equal to the
55th percentile Total Shareholder Return of the Index for Period 3; and


(iv) 25% of the Target Stock Units shall be earned if the Company’s Total
Shareholder Return for July 1, 2015 - June 30, 2018 (“Period 4”) is equal to the
55th percentile Total Shareholder Return of the Index for Period 4 (each of
Period 1, Period 2, Period 3 and Period 4 is an “Applicable Period”);


The percentile rank calculation shall be calculated without including the
Company.


Each of the share amounts set forth in (i), (ii), (iii) and (iv) above shall be
subject to adjustment based on the following formula: shares earned = TSR Payout
Factor x 0.25 x Target Stock Units. The “TSR Payout Factor” is based on the
Company’s Total Shareholder Return for the Applicable Period relative to the
Index, determined in accordance with the following table:


If the Company’s TSR rank
against the Peer Group is:
TSR Payout Factor
(% of Target TSR tock Units)
at the 30th percentile (Threshold)
50%
at the 55th percentile (Target)
100%
at the 80th percentile or more (Maximum)
200%



Subject to the terms and conditions of this Award, up to one-quarter of the
maximum number of Stock Units may be earned in each measurement period of the
performance period.



7

--------------------------------------------------------------------------------



The TSR Payout Factor shall be interpolated on a straight-line basis between the
percentile levels in the above table, but no amounts will be payable if the
Company’s TSR rank against the Peer Group is below the Threshold level and no
amounts over 200% will be paid out if the Company’s TSR rank against the Peer
Group is above the 80th percentile.


By way of example to illustrate the calculation of the number of Award Shares
earned if the Target Award Share amount is 1,200 shares. If the Company’s TSR
rank in Period 1 was the 25th percentile, Period 2 was the 65th percentile,
Period 3 was the 55th percentile and Period 4 was the 80th percentile, the
number of Award Shares would be 1,320 shares (0+420+300+600) as shown in the
table below:
 
Award Shares (1,200 Target)
Period 1
25th percentile
0%
25%
0
Period 2
65th percentile
140%
25%
420
Period 3
55th percentile
100%
25%
300
Period 4
80th percentile
200%
25%
600
 
 
Total Award Shares Earned
1,320



The Index group companies shall consist of those companies that comprise the S&P
400 Capital Goods Index on the date of grant. A detailed list of the companies
that comprise the Index as of July 21, 2014 is attached. Peer Group companies
will be adjusted as follows for activity during the Performance Period:


•
If the Company or a member of the Peer Group splits its stock, such company’s
TSR will be adjusted for the stock split

•
If a member of the Peer Group is acquired by another company, the acquired Peer
Group company will be removed from the Peer Group for the entire Performance
Period

•
If a member of the Peer Group sells, spins‐off, or disposes of a portion of its
business representing more than 50% of such Company’s total assets during the
Performance Period, such Company will be removed from the Peer Group

•
If a member of the Peer Group acquires another company, the acquiring Peer Group
company will remain in the Peer Group for the Performance Period

•
If a member of the Peer Group is delisted on all major stock exchanges, such
delisted company will be removed from the Peer Group for the entire Performance
Period

•
Members of the Peer Group that file for bankruptcy, liquidation or similar
reorganization during the Performance Period will remain in the Peer Group,
positioned below the lowest performing nonbankrupt member of the Peer Group



Any adjustments resulting in the removal of a peer company will not impact
completed measurement periods during an outstanding performance period.
The Compensation Committee shall have the authority to make adjustments in
response to a change in circumstances that results in a member of the peer group
no longer satisfying the criteria for which such member was originally selected.



8

--------------------------------------------------------------------------------



INDEX PEER GROUP COMPANIES
(as of July 16, 2015)


S&P 400 Capital Goods Index
Company Name
Exchange:Ticker

Acuity Brands, Inc.
NYSE:AYI

AECOM Technology Corporation
NYSE:ACM

AGCO Corporation
NYSE:AGCO

AO Smith Corp.
NYSE:AOS

B/E Aerospace Inc.
NasdaqGS:BEAV

Carlisle Companies Incorporated
NYSE:CSL

CLARCOR Inc.
NYSE:CLC

Crane Co.
NYSE:CR

Donaldson Company, Inc.
NYSE:DCI

Esterline Technologies Corp.
NYSE:ESL

Fortune Brands Home & Security, Inc.
NYSE:FBHS

GATX Corp.
NYSE:GMT

Graco Inc.
NYSE:GGG

Granite Construction Incorporated
NYSE:GVA

Hubbell Inc.
NYSE:HUB.B

Huntington Ingalls Industries, Inc.
NYSE:HII

IDEX Corporation
NYSE:IEX

ITT Corporation
NYSE:ITT

KBR, Inc.
NYSE:KBR

KLX Inc.
NasdaqGS:KLXI

Lennox International, Inc.
NYSE:LII

Lincoln Electric Holdings Inc.
NasdaqGS:LECO

MSC Industrial Direct Co. Inc.
NYSE:MSM

Nordson Corporation
NasdaqGS:NDSN

NOW Inc.
NYSE:DNOW

Orbital ATK, Inc.
NYSE:OA

Oshkosh Corporation
NYSE:OSK

Regal Beloit Corporation
NYSE:RBC

SPX Corporation
NYSE:SPW

Teledyne Technologies Inc.
NYSE:TDY

Terex Corp.
NYSE:TEX

The Timken Company
NYSE:TKR

Trinity Industries Inc.
NYSE:TRN

Triumph Group, Inc.
NYSE:TGI

Valmont Industries, Inc.
NYSE:VMI

Watsco Inc.
NYSE:WSO

Westinghouse Air Brake Technologies Corporation
NYSE:WAB

Woodward, Inc.
NasdaqGS:WWD



 



9